Title: General Orders, 6 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Saturday May 6th 1780
            Parole Philadelphia  Countersigns Brest Brunks.
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Clinton[,] Lieutenant Colonel Commandant Hubly[,] Brigade Major Maxwell’s Brigade
          The Morristown Guards all small detached Guards and fatigue Parties ’till further orders to be furnished weekly in rotation by two Divisions while the third are to hold themselves in readiness to march on the shortest notice with two days provisions.
          Lord Stirlings and Clintons Divisions furnish the Guards the ensuing week.
          The Officers Casualties are to be inserted in the Returns in the following order, 1st Sick present, 2nd Sick absent 3d on Command 4th Extra service 5th on Furlough 6th Recruiting 7th on the Staff, 8th prisoners of War 9th Furloughs expired 10th In Arrest. 11. Vacant. The Column of Rank and File on Extra service to be inserted between the Column “on Command” & [“]on Furlough.”
          As the warm season is approaching the Commanding officers of Regiments will see that the Sick of their respective regiments are put in Huts by themselves and that proper windows and openings are made in all their soldiers huts to admit a free circulation of fresh air.
          The Regimental surgeons are to deliver in the usual returns of the sick on Monday next to the Director General of the Flying Hospital and punctually on every monday in future.
        